ROBERT P. SMITH, Jr., Judge,
specially concurring.
I concur in the affirmance and write only to advise counsel and the parties that the court did not casually abandon the concerns expressed at oral argument over the Board’s apparent resort to evidence dehors the charging instrument in characterizing the subject conduct and in setting a penalty. Counsel did not advise us at argument of the colloquy at R. 37-40. Concerning the question of suspension or revocation, the Board’s rule discussed at argument does not appear to pertain to the particular violation charged.